Title: To Thomas Jefferson from the District of Columbia Commissioners, 1 June 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


               
                  Sir,
                  Commissioners Office 1st. June 1801.
               
               We have taken into consideration the prospect of an encreased Representation in Congress, and have concluded, that the present House will not, after the next apportionment of Members, be sufficient for their accommodation.
               We, in consequence, requested Mr. Hoban to sketch Plans or Estimates of a Building which may temporarily answer that purpose; he has made out Estimates on three different plans, and will wait on you to give any Explanations that may be required to enable you to form an opinion of the propriety of adopting any of them, if means cannot be obtained to finish the south wing of the Capitol.—
               We are, with Sentiments of the greatest respect, Sir, Yr. mo: Obt Servants
               
                  
                     William Thornton
                  
                  
                     Alexr White
                  
                  
                     Tristram Dalton
                  
               
               
                  P.S. Since writing the above, Genl Forrest has written a letter to the Board, a copy of which we think proper to transmit to the President for his consideration.
               
            